Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 03/01/2021 has been entered. Applicant’s amendments to the Specification and Drawings have overcome each objection previously set forth in the Non-Final Office Action mailed 10/302020. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Following guidance of the 2019 PEG, the Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis, which is an explicit example of a mental process grouping of an abstract idea.

Using claim 1, which is expressive of claims 10 and 11, the abstract idea is defined by the elements of:
a method for generating analytics based on interactions, comprising: determining a plurality of interaction sensor signals based on interactions by a plurality of users with an electronic form (e-form), wherein the respective users of the plurality interact with the e-form and wherein there is at least one of the interaction sensor signals for each respective one of the plurality of users; 
clustering at least one set of similar interaction sensor signals of the determined plurality of interaction sensor signals, wherein each set of similar interaction sensor signals includes signals determined based on interactions of the plurality of users with the same portion of the e-form; and,
generating at least one analytic based on each clustered set of interaction sensor signals.
	These claims detail the steps of collecting (clustering) and analyzing (generating analytics) information, as described above as the abstract idea of a mental process.  
	For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a computing system;
digital channels;
a user interface;
a non-transitory computer readable medium having instructions for causing a processing circuitry to execute a process; and,
a memory.
	These additional elements simply instruct one to practice the abstract idea of collecting information, analyzing it, and displaying certain results, utilizing digital channels, a computing system, a user interface, non-transitory computer readable medium, instructions, memory, and processing circuitry to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
	For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated, in Step 2B.

	Dependent claims 2 – 5, 8, 9, 12 – 15, 18, and 19, contain further recitations to the same abstract idea found in claims 1, 10, and 11, above.  These are inherent refinements 
	Dependent claims 6, 7, 16, and 17 contain the additional limitation of using a tracking script. However, this does not amount to anything more than linking the execution of abstract idea to computer implementation, is not sufficient to provide for integration into a practical application, and does not amount to significantly more. See MPEP 2106.05(f). 
	Therefore, for the reasons set above, claims 1 – 19 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 19  are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (20070239604), hereinafter, O'Connell, in view of Yavilevich (US20130304906), hereinafter, Yavilevich.
Regarding claims 1, 10, 11, O’Connell discloses a method and system for determining a plurality of interaction sensor signals based on interactions with an electronic form (e-form); clustering at least one set of similar interaction sensor signals of the determined plurality of interaction sensor signals, wherein each set of similar interaction sensor signals includes signals determined based on interactions with the same portion of the e-form; and generating at least one analytic based on each clustered set of interaction sensor signals.
e-form, (see 0031), but further descriptions equate this to be any GUI to be displayed on a user device. Thus, O’Connell utilizing several devices, at [0025], is sufficient to meet this limitation. These interactions are detailed as attributes such as “speed of selecting keys, the method the user utilizes to move between fields (e.g., mouse, tab key, etc.), how quickly the pointer is moving or if it is moving at all,” etc., all at [0020.] Further and more detailed examples are described at [0027 and 0028.] The present application lists these same sensor signals at [0050.]
O’Connell next describes an ‘interaction server 108’ for monitoring the sessions and a ‘user-browser interaction database 130’ for capturing of user-browser interaction data. See [0033.] This is meeting the claims of determining and clustering the interaction signals because all this information and stored and used to compare to known fraudulent behavior patterns. See [0034.] While O’Connell labels these behavior patterns as fraudulent, they are akin to the present applications jargon of anomalous – i.e., they are deviating or inconsistent with what is normal. (Reference present application at [0057].) Subsequently, the claims of generating at least one analytic is described in O’Connell, when explaining how a server “may access the stored user-browser interaction data for that user and a fraud detection module 116 may analyze the stored data and compare the user-browser interaction data for the current session with known human or automated program fraudulent behavior.” See [0034.] 
Next, an analytic is described as “an indication of the likelihood that the person (or entity) acting as the user of the current session is in fact the actual user or is actually a 
Further regarding claims 10 and 11, O’Connell details medium and instructions at [0023 and 0040] and processing and memory at [0039, 0040 and Figure 2.]
Not disclosed by O’Connell is a plurality of users.
However, Yavilevich discloses a system for monitoring and tracking browser activity, obtaining information from a plurality of users.  Yavilevich gathers information from website visits of “different users”, and collects data “if a specific area in the pageview was visible to all users or some of the users, in how many pageviews was an area visible, how many users viewed a specific area in a pageview, and so on.”  See [0046.]  Yavilevich adds the data is “generated for a plurality of users.”  See [0054.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gather data from a plurality of users per the method of Yavilevich and used this data in the analysis per the method of O’Connell because increasing the amount of user data adds to the effectiveness of the final modelling result.  The more user interactions that can be analyzed, the more instances of anomalous interactions can be identified.
Regarding claims 2, 8, 9, 12, 18, and 19, the combination of O’Connell and Yavilevich, as discussed above, discloses all the limitations of claims 1 and 11.  O’Connell further discloses an e-commerce session during which, a user will interact with a browser, a ‘user-browser interaction’, at [0042] and enter data for processing.  O’Connell further generating at least one analytic is described in O’Connell, when explaining how a server “may access the stored user-browser interaction data for that user and a fraud detection module 116 may analyze the stored data and compare the user-browser interaction data for the current session with known human or automated program fraudulent behavior.” See [0034.] 
Next, an analytic is described as “an indication of the likelihood that the person (or entity) acting as the user of the current session is in fact the actual user or is actually a different user or automated program instead engaging in fraudulent behavior. The fraud detection results may be a result (i.e., it is fraudulent behavior or it is not), a fraud detection score that provides an indication of the degree of likelihood of fraudulent behavior evidenced by the user, or any other representation of the results.” All at [0034.]
Regarding claims 3, 4, 13, and 14, the combination of O’Connell and Yavilevich, as discussed above, discloses all the limitations of claims 1 and 11.  O’Connell further discloses the claims of removing the at least one second interaction sensor signal when at least one fraudulent interaction is detected and wherein the at least one fraudulent interaction is detected when an interaction sensor signal of the at least one second interaction sensor signal is anomalous as compared to a respective value of the at least one analytic are clearly anticipated by O’Connell since O’Connell is a fraud detection system.
First, O’Connell describes a fraudulent activity at [0033] when describing an ‘interaction server 108’ for monitoring the sessions and a ‘user-browser interaction anomalous – i.e., they are deviating or inconsistent with what is normal. (Reference present application at [0057].)
After detecting fraudulent activity, O’Connell determines a course of action. See [0057.] Alternatives include “allowing or deny all or part of requested operations, allowing a transaction to complete, denying a transaction,” and “cause the e-commerce application 118 to terminate the session or reject any requested actions by the user.” These steps equate to the present application’s steps described at [0059.]
Regarding claims 5 and 15, the combination of O’Connell and Yavilevich, as discussed above, discloses all the limitations of claims 1 and 11.  O’Connell further discloses friction points when describing “issues” that a user may encounter when filling out forms. Examples include: a jittery mouse pointer, long pauses between information that a typical user will not pause on (such as mother's maiden name, birthday, address, birth location, etc.), the browser window losing focus repeatedly between fields (which may be evidence of a user toggling between a victim or false persona and the browser), or other factors.” See [0047.]
Further examples can be: data that is entered too rapidly, a mouse pointer that never moves, a large form that is filled out without the browser window scrolling, data transmitted in a form without keystrokes being recorded, or other factors.” See [0048.]
O’Connell address “potential fraud without penalizing users who use form fillers legitimately as there is typically a noticeable difference between an automated program 
Regarding claims 6, 7, 16, and 17, the combination of O’Connell and Yavilevich, as discussed above, discloses all the limitations of claims 1 and 11.  O’Connell further discloses a tracking script, configure[ing] the user device to record interactions with the e-form, and storing the e-form including the embedded tracking script in at least one data source that is accessible to the at least one user device when describing his method and system throughout. See [0033 and specifically, [0050] and Figure 5], when detailing “( . . .script running on a displayed webpage) detects indicia of user-browser interaction.” Also described are “other code that enables transmission of interaction details from a client to a server,” at [0026.] These interactions are stored for later access and analysis.

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.  Applicant’s argument, begins on page 10, discussing 35 U.S.C. § 101, and rejection of claims 1 – 19. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims recite an abstract idea.
A two-step analysis, as set forth in the 2019 PEG, was undertaken and the Examiner maintains the amended claim language is directed to an abstract idea, without integration into a practical application, and without reciting significantly more.  As detailed above, at Step 2A, Prong One, the claims the claims recite the steps of collecting 
Applicant further argues along these lines that the claims provide for an improvement in computer technology.  See Remarks, page 15.  Examiner finds this argument not persuasive since no improvement to computer technology was claimed in the original or amended claims nor described in the Specification.  At best, Applicant has described an improvement to collecting, analyzing, and displaying information.  Unfortunately, this may describe an improvement to the abstract idea but it does not describe an improvement to computer technology.

Applicant next argues, on page 15, that the claims allow for integration into a practical application.  Examiner respectfully disagrees.  For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe a computing system; digital channels; a user interface; a non-transitory computer readable medium having instructions for causing a processing circuitry to execute a process; and, a memory.  
These additional elements simply instruct one to practice the abstract idea of collecting information, analyzing it, and displaying certain results, utilizing these components to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).
  
Step 2B, detailed above, concluded that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  Keeping in mind that many of the considerations evaluated in Step 2A overlap with Step 2B and thus, may not be reevaluated in Step 2B.

	Applicant next argues, on page 19, that Examiner has not met the burden as prescribed by Berkheimer.  Since the Examiner has not detailed activities described as well-understood, routine, or conventional, this argument is moot. 

Applicant’s final arguments, on page 19, discuss 35 U.S.C. § 102 and claim rejections. With respect to the rejection(s) of previous claim(s) 1 – 9, 10, 11, and 12 – 19 and included amendments, consideration has been made and the arguments are moot in view of the new grounds of rejections applied to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  White (US20130132833) discloses systems and methods for tracking user interactions with a webpage.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687